DETAILED ACTION
Status of Claims
	Claims 1, 3-6 and 10 are pending.
	Claims 2 and 7-9 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 January 2021 was filed with the request for reconsideration.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Status of Objections and Rejections
	All rejections from the previous Office action are withdrawn in view of Applicant’s amendment.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason H. Vick on 11 March 2021.

The application has been amended as follows: 
Please re-write claim 1 as follows:
Claim 1. A rotational plating device comprising: 
a treatment bath including a side wall and a bottom surface, and that is configured to accommodate a treatment liquid and objects to be plated; and 
a rotating mechanism configured to rotate the treatment bath such that the objects to be plated receive a centrifugal force toward the side wall, wherein: 
the side wall is provided with a gap that allows the treatment liquid to be discharged by the centrifugal force due to rotation of the treatment bath, wherein the gap is oriented to extend from an inner side of the side wall to an outer side of the side wall in a direction generally perpendicular to an axis of rotation of the rotational plating device; and 
the gap of the side wall is formed to be smaller than a minimum outer dimension of the objects to be plated on the inner side of the side wall which is contacted by the objects to plated, and the gap on the side wall is formed to be larger than the minimum outer dimension of the objects on an outer side of the side wall,
wherein: 
the side wall is constituted by stacking hollow disks on each other; and 
the gap is formed by interposing a spacer between adjacent hollow disks, and the hollow disks are formed to be thinner on the outer side than on the inner side.  

Please cancel claim 2. 

Please re-write claim 3 as follows:
Claim 3. A rotational plating device comprising: 
a treatment bath including a side wall and a bottom surface, and that is configured to accommodate a treatment liquid and objects to be plated; and 
a rotating mechanism configured to rotate the treatment bath such that the objects to be plated receive a centrifugal force toward the side wall, wherein: 
the side wall is provided with a gap that allows the treatment liquid to be discharged by the centrifugal force due to rotation of the treatment bath, wherein the gap is oriented to extend from an inner side of the side wall to an outer side of the side wall in a direction generally perpendicular to an axis of rotation of the rotational plating device; and 
the gap of the side wall is formed to be smaller than a minimum outer dimension of the objects to be plated on the inner side of the side wall which is contacted by the objects to be plated, and the gap on the side wall is formed to be larger than the minimum outer dimension of the objects on an outer side of the side wall, wherein the side wall is constituted by disposing wedge-shaped members with wider portions of the wedge-shaped members directed inward and fixing the wedge-shaped members to a support member with a gap provided between adjacent wedge-shaped members.  

Please re-write claim 5 as follows:

Claim 5. A rotationalplating device comprising: 
plated; and 
a rotating mechanism configured to rotate the treatment bath such that the objects to be plated receive a centrifugal force toward the side wall, wherein: 
the side wall is provided with a gap that allows the treatment liquid to be discharged by the centrifugal force due to rotation of the treatment bath, wherein the gap is oriented to extend from an inner side of the side wall to an outer side of the side wall in a direction generally perpendicular to an axis of rotation of the rotational plating device; and 
a porous member is provided in the gap on at least the inner side of the side wall which is contacted by the objects to be plated, and the gap in the side wall is formed to be larger on an outer side of the side wall than on the inner side of the side wall, 
wherein: 
the side wall is constituted by stacking hollow disks on each other; and 
the gap is formed by interposing a spacer between adjacent hollow disks, and the hollow disks are formed to be thinner on the outer side than on the inner side.  

Please cancel claim 9. 

Please add claim 10 as follows:

Claim 10. A rotational plating device comprising: 
a treatment bath including a side wall and a bottom surface, and that is configured to accommodate a treatment liquid and objects to be plated; and 
a rotating mechanism configured to rotate the treatment bath such that the objects to be plated receive a centrifugal force toward the side wall, wherein: 
the side wall is provided with a gap that allows the treatment liquid to be discharged by the centrifugal force due to rotation of the treatment bath, wherein the gap is oriented to extend from an inner side of the side wall to an outer side of the side wall in a direction generally perpendicular to an axis of rotation of the rotational plating device; and 
a porous member is provided in the gap on at least the inner side of the side wall which is contacted by the objects to be plated, and the gap in the side wall is formed to be larger on an outer side of the side wall than on the inner side of the side wall, wherein the side wall is constituted by disposing wedge-shaped members with wider portions of the wedge-shaped members directed inward and fixing the wedge-shaped members to a support member with a gap provided between adjacent wedge-shaped members.

Allowable Subject Matter
Claims 1, 3-6 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: the claim limitations of claims 1, 3, 5 and 10, separately are not disclosed in the prior art and any combination of the prior art would not render the claimed invention obvious.  In particular, for claims 1 and 5, the combination of the plating device including wherein the side wall is constituted by stacking hollow disks on each other; and the gap is formed by interposing a spacer between adjacent hollow disks, and the hollow disks are formed to be thinner on the outer side than on the inner side is not disclosed in the prior art with the additional claim language.  In particular, for claims 3 and 10, the combination of the plating device including the gap in the side wall is formed to be larger on an outer side of the side wall than on the inner side of the side wall, wherein the side wall is constituted by disposing wedge-shaped members with wider portions of the wedge-shaped members directed inward and fixing the wedge-shaped members to a support member with a gap provided between adjacent wedge-shaped members with the remaining plating device limitations is not disclosed in the prior art.  
The closest prior art includes the teachings of Osamu (JP 1984-074815), Sugiura et al. (US 7,837,840), and Stutz et al. (US 4,445,993).  The remarks presented on pages 4-5 of the response dated 14 December 2020 are found persuasive.  Regarding Stutz et al., Stutz et al. disclose a plating device comprising a plating bath and rotational mechanism with perforations .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795